21-6181
     Atkinson v. Garland
                                                                             BIA
                                                                          Ling, IJ
                                                                     A216 557 765
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 13th day of June, two thousand twenty-two.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            JOSEPH F. BIANCO,
 9            EUNICE C. LEE,
10                 Circuit Judges.
11   _____________________________________
12
13   FABIAN STEVE ATKINSON,
14            Petitioner,
15
16                     v.                                  21-6181
17                                                         NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23
24   FOR PETITIONER:                   Craig Relles, Esq., White Plains,
25                                     NY.
26
27
 1   FOR RESPONDENT:                   Brian Boynton, Acting Assistant
 2                                     Attorney General; Holly M. Smith,
 3                                     Assistant Director; Jesse D.
 4                                     Lorenz, Trial Attorney, Office of
 5                                     Immigration Litigation, United
 6                                     States Department of Justice,
 7                                     Washington, DC.

 8          UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12          Petitioner Fabian Steve Atkinson, a native and citizen

13   of Jamaica, seeks review of a decision of the BIA summarily

14   dismissing his appeal of a decision of an Immigration Judge

15   (“IJ”) denying his applications for adjustment of status,

16   asylum, withholding of removal, and protection under the

17   Convention Against Torture.         See In re Fabian Steve Atkinson,

18   No. A 216 557 765 (B.I.A. Mar. 4, 2021), dismissing appeal

19   from No. A 216 557 765 (Immig. Ct. N.Y. City Sept. 11, 2020).

20   We assume the parties’ familiarity with the underlying facts

21   and procedural history.

22          Because the BIA summarily dismissed the appeal without

23   reaching the merits of the IJ’s decision, we review only the

24   basis for the BIA’s dismissal.         See Yan Chen v. Gonzales, 417

25   F.3d    268,   271   (2d   Cir.    2005).    Although   we   have   not
                                          2
 1   established a standard of review for summary dismissals, we

 2   need not do so here because the BIA’s decision withstands

 3   scrutiny regardless of the standard applied.                  See, e.g.,

 4   Persaud v. Holder, 492 F. App’x 203, 204 (2d Cir. 2012)

 5   (summary order).

 6        The BIA summarily dismissed Atkinson’s appeal for failure

 7   to identify the issues for appeal or timely to file a brief.

 8   In   his   brief   before   this       Court,    Atkinson     erroneously

 9   describes the BIA as summarily affirming the IJ’s decision,

10   rather than as summarily dismissing his appeal for failure to

11   specify the assigned error.        See Pet.’s Br. at 12-13.            In so

12   doing, Atkinson has waived review of the BIA’s decision by

13   failing to challenge the actual reason for the dismissal.

14   See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7

15   (2d Cir. 2005) (deeming abandoned claims not raised in the

16   brief).     Summary   affirmance        and     summary    dismissal    are

17   distinct     agency    actions         with      distinct      regulatory

18   authorization.     Compare 8 C.F.R. § 1003.1(d)(2) (summary

19   dismissal) with 8 C.F.R. § 1003.1(e)(4) (summary affirmance).

20        Moreover, even if we were to reach the grounds for the

21   BIA’s dismissal, we would not find error.                 The regulations


                                        3
 1   authorize the BIA to dismiss an appeal where there is a

 2   failure to articulate specific reasons for the appeal or to

 3   file   a   brief   within    the   prescribed   time.    8     C.F.R.

 4   § 1003.1(d)(2)(i)(A),       (E).   Atkinson’s   notice   of    appeal

 5   stated that the IJ erred, but it gave no reasons either in

 6   supporting fact or law for identifying any error.             Nor did

 7   Atkinson file a brief within the time set by the BIA.          To the

 8   extent that Atkinson seeks to challenge the merits of the

 9   IJ’s decision, his claims are not properly before us because

10   our review is limited to the BIA’s decision, see Yan Chen,

11   417 F.3d at 271, and Atkinson failed to raise his merits

12   challenges before the BIA, see 8 U.S.C. § 1252(d) (requiring

13   exhaustion of administrative remedies).         See also Lin Zhong

14   v. U.S. Dep’t of Justice, 480 F.3d 104, 122–23 (2d Cir. 2007)

15   (”[W]hen an applicant . . . has failed to exhaust an issue

16   before the BIA, and that issue is, therefore, not addressed

17   in a reasoned BIA decision, we are . . . usually unable to

18   review the argument.”).

19

20




                                        4
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  5